Opinion issued September 3, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00287–CV




IN THE INTEREST OF W.A.W. AND N.A.W., Minor Children




On Appeal from the 246th District Court
Harris County, Texas
Trial Court Cause No. 2002-40202




MEMORANDUM OPINIONAppellant Walter Andrae Wilson has failed to timely file a brief.  See Tex. R.
App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal
was subject to dismissal, appellant Walter Andrae Wilson did not adequately respond. 
See Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.